DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C 103(a) as being unpatentable over US 20140117831 (“Lee et al.”) in view of U.S. Pub No.: 20200224959 (“Wantland et al.”).
	Regarding Claim 1, Lee et al. discloses a refrigerator comprising:
a main body (1) including a storage compartment (10):

a cover(140) covering opened upper surfaces of the plurality of storage containers; a Sliding shelf (120) slidably installed on the cover; and a shelf support (134, 138; best seen in Figs. 7).
Lee et al. discloses the claimed invention except the support plate and the shelf support at an upper surface of the support plate. Wantland et al. discloses a similar invention having a draw assembly with a support plate (214) installed between the plurality of storage containers ([0034]). It would have been obvious to one having skill in the art before the effective filing date of the invention that a support plate could be configured between the plurality of the storage containers and a shelf support positioned at an upper surface of the support plate, similar to the drawer assembly taught by Wantland et al., since it would provide a means for having two storage containers separated by a partition, similar to the drawer assembly taught by Lee et al.
Regarding Claim 2, the combination discloses (Lee et al.) a sliding rail shelf support (best seen in Fig. 7) having roller bearing which performs a rolling motion.
Regarding Claims 3,  the combination discloses (Lee et al.) comprising an auxiliary roller at the lower surface of the sliding shelf( the sliding shelf appears to have an auxiallary roller. Wantaland et al. demonstrates it is known to provide a shelf or storge conatianer with an auxillary roller (see 254) and a rail roller a the front portion of the rail grooover. It would be obvious modification ot one having skill in the art a the effective time of filing to provide wherein the sliding shelf with an auxiliary roller contacts 
Regarding Claim 5, the combination discloses (Lee et al.) wherein the storage compartment includes two storage compartments,
wherein the cover includes two covers (upper and lower),
wherein one side of the cover is supported by the main body, and
wherein another side of the cover is supported by the support plate.
Regarding Claim 6, the combination disclose (Lee et al.) wherein edges at both ends of a rear portion of the cover are chamfered. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637